Morphy, J.

delivered the opinion of the court.
This suit is brought on an open account for work and labor done, and materials furnished for a house, belonging to the defendant. The latter pleads the prescription of one year, under article 3499 of the Louisiana Code. This plea cannot avail him. It applies only to the wages due to workmen, laborers, and servants, who are employed by the day or by the month; not to a claim for the value of certain pieces of work done by the job, and materials furnished, whether it be under a specific agreement, or on a quantum meruit. 1 La. Rep., 268; 10 Idem, 230.
On the merits, the judgment complained of is not so manifestly erroneous as to make it our duty to disturb it.
It is therefore affirmed with costs,